628 F.2d 966
106 L.R.R.M. (BNA) 2241, 90 Lab.Cas.  P 12,461
Ronald HACKENBERGER d/b/a Ron's Trucking Service, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-1334.
United States Court of Appeals,Sixth Circuit.
Aug. 20, 1980.

Bernard S. Goldfarb, Goldfarb & Reznick, Cleveland, Ohio, for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, John Ferguson, Michael Messitte, Lawrence Blatnik, N. L. R. B., Washington, D. C., Bernard Levine, Director, Region 8, N. L. R. B., Cleveland, Ohio, for respondent.


1
Before LIVELY and ENGEL, Circuit Judges, and BALLANTINE,* District Judge.

ORDER

2
The petitioner, Ronald Hackenberger d/b/a Ron's Trucking Service has petitioned for a review of a supplemental decision and order of the National Labor Relations Board, reported at 236 NLRB No. 117, in which back pay was allowed a discharged employee.  The NLRB has filed a cross-application for enforcement.


3
Upon consideration of the record on appeal together with the briefs and oral arguments of counsel, the court concludes that the petitioner failed to establish that the Board had improperly computed the back pay of the discharged employee.  The petitioner contends that he was prevented from showing that the discharged employee failed to act reasonably to mitigate his damages because the Board denied his request for information in its possession relating to the employee's interim employment.  The court notes that when information concerning interim employment was provided at or near the beginning of the supplemental back pay proceedings, counsel for petitioner did not request a continuance or adjournment of the hearing in order to familiarize himself with the material and undertake any further preparation related thereto.  Under these circumstances, we conclude that the petitioner was not subjected to unfair or unreasonable requirements.


4
The supplemental decision and order of the Board is enforced.



*
 The Honorable Thomas A. Ballantine, Jr., Judge, U.S. District Court for the Western District of Kentucky, sitting by designation